ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_06_FR.txt. 65

OPINION INDIVIDUELLE DE M. TANAKA
[Traduction ]

Les observations suivantes ne portent que sur l’avis exprimé par la
Cour 4 propos de la deuxiéme exception préliminaire principale soulevée
par le Gouvernement défendeur.

Je m’associe pleinement à la conclusion par laquelle la Cour rejette
cette exception. En outre, je ne saurais nier le bien-fondé des motifs qui
ont amené la Cour à conclure en ce sens. Je n’hésite pas non plus à dire
que ces motifs, dans l'ensemble, suffisent à faire écarter la deuxième
exception préliminaire.

Toutefois, j'ai le regret de ne pouvoir partager l’avis de la Cour quant
au choix des motifs. Bien des motifs concurrents peuvent dicter la
conclusion sur laquelle la Cour fondera sa décision : certains d’entre
eux plus immédiats, plus essentiels et plus directs que d’autres dont
l'importance est indirecte et secondaire, et qui ne servent qu’à corroborer
les motifs principaux.

Le choix des motifs d'une décision est nécessairement sujet à une
restriction qu’impose la nature des activités judiciaires. Je sais bien
que l'existence de précédents doit être prise en considération pour
toute affaire que la Cour est appelée à trancher. Il ne fait aucun doute
que le respect des précédents et le maintien de la continuité de la juris-
prudence sont éminemment souhaitables dans l'intérêt de la certitude
du droit, aussi indispensable en droit international qu’en droit interne.
Les affaires du même genre doivent être tranchées de la même manière
et si possible par le même raisonnement. Cette restriction est inhérente
aux activités judiciaires, différentes en cela des activités d'ordre pure-
ment théorique.

Il n’en reste pas moins que l’uniformité de la jurisprudence n’est
jamais un absolu. On ne saurait l’assurer aux dépens des exigences de la
justice et de la raison. La Cour ne doit pas hésiter à infirmer les précé-
dents, ni se montrer exagérément soucieuse de l'autorité de ses décisions
antérieures. L'autorité formelle d’une décision de la Cour ne doit pas
être maintenue au détriment de son autorité substantielle. Il est donc
tout à fait inévitable que, du point de vue de la conclusion ou du rai-
sonnement, les juges qui sont dans la minorité pour une affaire soient,
relativement peu de temps après, dans la majorité pour une autre
affaire du même genre.

Ce dont je veux particulièrement parler, ce n’est pas tant du bien-
fondé concret de la conclusion, c’est-à-dire du dispositif de chacune
des décisions, mais du raisonnement sur lequel se fonde cette conclusion.
La fonction la plus importante de la Cour en qualité de principal organe
judiciaire des Nations Unies consiste non seulement à régler des dif-
férends concrets, mais aussi, par son raisonnement, à contribuer au
développement du droit international. Il est à peine nécessaire d'ajouter

63
BARCELONA TRACTION (OP. IND. TANAKA) 66

que ce qu'il y a de vraiment vivant dans une décision se trouve dans
les motifs et non dans la conclusion.

Cela étant, le choix des motifs dont j'ai parlé, et en fonction desquels
la Cour règle une question, prend de l'importance. I] affecte la valeur
et l’autorité intrinsèques du motif sur la base duquel est résolu un
problème concret.

Compte tenu de ces brèves remarques liminaires, j’examinerai la
question dont il s'agit sous l’angle des motifs sur lesquels la Cour s’est
fondée pour écarter la deuxième exception préliminaire soulevée par le
Gouvernement défendeur.

Il est tout à fait évident que cette exception, qui nie la compétence
de la Cour en l'espèce, a été motivée et inspirée par deux précédents,
à savoir l'arrêt du 26 mai 1959 en l'affaire de l'Incident aérien
(C.I.J. Recueil 1959, p. 127), et l'arrêt du 26 mai 1961 en l'affaire du
Temple de Préah Vihéar (C.I.]. Recueil 1961, p. 17).

J'étudierai tout d’abord l'arrêt de la Cour en l'affaire de I’ Incident
aérien, qui est le point de départ de l’évolution ultérieure de la question
juridictionnelle dont nous avons à connaître.

En l’espéce, le Gouvernement bulgare soulevait une exception préli-
minaire niant la validité de la déclaration du 12 aotit 1921 par laquelle
la Bulgarie avait accepté la juridiction obligatoire de la Cour permanente
de Justice internationale. Cette déclaration, affirmait le Gouvernement
bulgare, «a cessé d’être en vigueur au moment de la dissolution de la
Cour permanente » de Justice internationale le 18 avril 1946 et par consé-
quent «ne saurait dés lors étre considérée comme comportant accepta-
tion de la juridiction obligatoire de la Cour internationale de Justice,
par application de l’article 36, paragraphe 5, du Statut de ladite Cour ».
De son côté, le Gouvernement d'Israël invoquait, pour établir la juridic-
tion de la Cour en l'espèce, la déclaration bulgare de 1927 et l’article 36,
paragraphe 5, du Statut, et le fait que la Bulgarie, devenue Membre des
Nations Unies le 14 décembre 1955, était par conséquent devenue partie
au Statut.

La Cour accueillit cette exception et jugea qu'elle n’était pas compé-
‘tente en l'espèce.

Ses raisons essentielles me paraissent ressortir avec une particulière
netteté du passage suivant :

« Or, à cette date [c'est-à-dire le 14 décembre 1955], la déclara-
tion bulgare de 1921 n’était plus en vigueur par l'effet de la dissolu-
tion de la Cour permanente de Justice internationale en 1946.
L'acceptation que cette déclaration énonçait de la juridiction
obligatoire de la Cour permanente de Justice internationale était

64
BARCELONA TRACTION (OP. IND. TANAKA) 67

désormais sans objet puisque cette Cour n'existait plus. Le support
juridique que cette acceptation trouvait dans l'article 36, para-
graphe 2, du Statut de la Cour permanente de Justice internationale
avait cessé d'exister par suite de la disparition de ce Statut. Ainsi,
la déclaration bulgare était devenue caduque et n’était plus en
vigueur. » (C.T.J. Recueil 1959, p. 143.)

Cette décision de la Cour se fondait sur deux motifs principaux
concernant l'interprétation de l’article 36, paragraphe 5. D’une part,
on reconnaissait l'effet destructeur de la dissolution de la Cour perma-
nente, intervenue le 18 avril 1946, sur la déciaration bulgare de 1921.
D'autre part, on établissait une distinction entre les Membres originaires
et les Membres non originaires des Nations Unies quant à l'interprétation
de l’article 36, paragraphe 5, du Statut.

Bien que cet arrêt ait été rendu compte tenu des circonstances propres
à l'espèce et que sa force obligatoire soit limitée aux parties et « au cas
qui a été décidé » {art. 59 du Statut), il a exercé une influence considé-
rable sur l’évolution ultérieure de la jurisprudence de la Cour et sur
l'attitude des parties à l'égard des questions concernant la juridiction
de la Cour.

C'est dans l'arrêt intervenu en l'affaire du Temple de Préah Vihéar
le 26 mai 1961 que l’on peut constater la première répercussion de la
décision relative à l'affaire de l’Zncident aérien rendue exactement
deux ans auparavant.

Tl convient d'observer que cette répercussion se manifeste non pas
dans la conclusion énoncée par l'arrêt lui-même, mais dans l’argumen-
tation de la partie qui avait soulevé une exception préliminaire à la
compétence de la Cour, et dans les motifs par lesquels la Cour rejetait
cette exception.

La question à trancher concernait l’effet de la déclaration thaïlandaise
du 20 mai 1950 renouvelant pour une période de dix ans la déclaration
du 3 mai 1940, qui reconduisait pour dix ans une déclaration datée du
20 septembre 1929 portant acceptation de la juridiction obligatoire
de la Cour permanente de Justice internationale. La question était de
savoir si, par le jeu de l’article 36, paragraphe 5, la déclaration thaïlan-
daise de 1950 était valide, en dépit de la dissolution de la Cour per-
manente intervenue le 18 avril 1946 et bien que la Thaïlande fût devenue
Membre des Nations Unies, et par conséquent partie au Statut,
le 16 décembre 1946, soit huit mois après la dissolution de la
Cour permanente.

On voit que la position juridique de la Thaïlande était analogue à celle
de la Bulgarie quant à l'application de l’article 36, paragraphe 5, à ceci
près que la déclaration bulgare avait été faite pour une période indéfinie,
alors que la déclaration thaïlandaise portait sur une période de dix ans
avec possibilité de renouvellement. Il était donc tout à fait naturel
qu’au moment où il a soulevé une exception préliminaire à la compétence
de la Cour, excluant l'application de l’article 36, paragraphe 5, à l'égard

65
BARCELONA TRACTION (OP. IND. TANAKA) 68

de sa déclaration, le Gouvernement thaïlandais n'ait pas manqué de se
référer à l'arrêt intervenu en l'affaire de I’ Incident aérien.

L’exception préliminaire et les conclusions de la Thaïlande sur ce
point sont les suivantes :

«i) la déclaration siamoise du 20 septembre 1929 est devenue
caduque lors de la dissolution de la Cour permanente de Justice
internationale le 19 avril 1946 et ne pouvait être renouvelée par
la suite ;

ii) la déclaration de la Thaïlande du 20 mai 1950 n'avait pas
d'autre objet que de renouveler ladite déclaration du 20 sep-
tembre 1929 et par conséquent elle était sans effet ab sniho;

iii) en conséquence, la Thaïlande n’a jamais accepté la juridiction
obligatoire de la Cour internationale de Justice aux termes
de l’article 36, paragraphe 2, du Statut ».

Il n’est pas déraisonnable de supposer que l'arrêt relatif à l'affaire
de l'Incident aérien a encouragé la Thaïlande à présenter cette exception.
Toutefois, contrairement à ce qui s'était passé alors, cette exception n'a
pas joué en faveur de la Thaïlande. La Cour s’est en effet déclarée
compétente en l'espèce, mais elle est parvenue à cette conclusion non
pas en choisissant d'appliquer l’article 36, paragraphe 5, mais en recon-
naissant que la déclaration thaïlandaise de 1950 avait été faite de
manière indépendante, aux termes des paragraphes 2 à 4 de l’article 36
et était donc valable (C.I.J. Kecuwerl 1961, p. 20).

On observera que, dans l'affaire du Temple de Préah Vihéar, pour
fonder sa compétence, la Cour n’a pas examiné le point de savoir si oui
ou non la dissolution de la Cour permanente avait entraîné la caducité
de la déclaration thaïlandaise de 1940, renouvelée en 1950. Cette question
n'a pas été abordée et l’on a tranché l’affaire en soulignant son aspect
particulier qui la différenciait de l'affaire de l’ Incident aérien.

D'ailleurs, l’interprétation de la Cour selon laquelle la déclaration
thaïlandaise de 1950 devait être considérée comme indépendante de
celle de 1940, ne semble pas tout à fait conforme au texte de la déclara-
tion qui renouvelait la déclaration précédente, ni à l'intention véritable
de la Thaïlande qui a indéniablement été d’assurer une continuité
historique entre les deux déclarations. A cet égard, la solution adoptée
dans l'arrêt ne semble pas tout à fait satisfaisante.

La question de l'effet de la dissolution de la Cour permanente en liaison
avec une interprétation de l’article 36, paragraphe 5 — effet sur lequel
se fondait l’exception préliminaire —, aurait dû être réexaminée par la
Cour.

Il restait à la Cour à choisir entre les deux solutions suivantes : ou bien
se conformer au principe énoncé dans l'arrêt rendu en l'affaire de
l'Incident aérien et accueillir l'exception, ou bien infirmer ce principe
et rejeter l'exception.

66
BARCELONA TRACTION (OP. IND. TANAKA) 69

Dans le second cas, l'opinion dissidente collective de sir Hersch
Lauterpacht, M. Wellington Koo et sir Percy Spender, jointe à l'arrêt
concernant l'affaire de l'Incident aérien (C.I.J. Recueil 1959, p. 156
et suiv.), aurait pu, bien entendu, beaucoup influer sur la décision.

Cette opinion dissidente collective, qui s’écarte de l'avis de la Cour,
conteste d’abord que, vu la maniére dont il convenait d’interpréter
et d’appliquer l’article 36, paragraphe 5, la dissolution de la Cour per-
manente ait pu rendre caduque la déclaration bulgare de 1921 ; ensuite,
elle n’établit pas de distinction entre les Membres originaires et non
originaires des Nations Unies en ce qui concerne la question du transfert
de la juridiction obligatoire. L’idée fondamentale a la base de cette
opinion est tout simplement celle de l'identité substantielle de l’ancienne
et de la nouvelle Cour et de la continuité de leur juridiction en dépit de la
dissolution de l’ancienne Cour. Que la conclusion dût être négative ou
positive, la Cour aurait dû aborder et résoudre cette question essentielle
sans se borner à invoquer des motifs d’ordre subsidiaire.

Il est très probable que l'attitude de la Cour en l’affaire du Temple de
Préah Vihéar a été influencée par le souci de ne pas compromettre
l’autorité de l’arrét intervenu au sujet de l’Incident aérien. Le respect
des précédents et la continuité de la jurisprudence sont d’importantes
considérations dont on doit tenir compte sur le plan des activités judi-
ciaires. Mais, je le répète, le choix des motifs qui dictent um arrêt n’est
pas moins important. À cet égard, la Cour aurait dû choisir pour trancher
la question qui se posait en l'affaire du Temple des motifs plus essentiels,
plus immédiats.

C'est une des raisons pour lesquelles sir Gerald Fitzmaurice et moi-
même avons joint une déclaration à l’arrêt concernant l'affaire du Temple
de Préah Vihéar (C.I.]. Recueil 1961, p. 36 et suiv.; cf. déclaration
de M. Wellington Koo, 1bid., p. 36).

C'est ainsi que la théorie de la caducité par suite de dissolution,
énoncée dans l’arrêt rendu en l'affaire de l’Incident aérien, est demeurée
intacte. Elle a fourni un puissant instrument aux Etats qui n'étaient
pas enclins à se soumettre à la juridiction obligatoire de la Cour soit en
application de l'article 36, paragraphe 5, soit en application de
l'article 37 du Statut. C'est devenu indirectement pour la Cour un
obstacle au choix de ses motifs.

*
* *

La thése de la caducité par suite de dissolution est apparue pour la
troisième fois dans la deuxième exception préliminaire principale sou-
levée par le Gouvernement défendeur dans l'affaire actuelle. L’arrét
intervenu en l'affaire de I’ Incident aérien s’est trouvé au centre de l’argu-
mentation du Gouvernement défendeur lorsqu'il a contesté la validité
de la clause juridictionnelle figurant dans le traité de conciliation,
de règlement judiciaire et d'arbitrage conciu le 19 juillet 1927 entre

67
BARCELONA TRACTION (OP. IND. TANAKA) 70

la Belgique et l'Espagne. La position du Gouvernement défendeur con-
siste à nier la compétence de la Cour en se référant aux principes énoncés
dans l'arrêt relatif à l'affaire de | Incident aérien quant à l'interprétation
de l’article 36, paragraphe 5, du Statut. En revanche, l'attitude du
Gouvernement demandeur à l’égard de cet arrêt semble être d’éviter de le
contester ouvertement et de chercher à atteindre son objectif qui est
d'établir la compétence de la Cour par un autre moyen. Ce moyen
consiste à souligner la différence entre les deux affaires. Cette différence
résiderait en ceci : alors que la déclaration prévue à l’article 36, para-
graphe 5, a un caractère unilatéral, qu’elle vise simplement l’acceptation
de la juridiction obligatoire et qu’elle est au surplus intimement rattachée
au Statut de la Cour permanente, la clause juridictionnelle mentionnée
à l'article 37 a un caractère bilatéral et est incorporée dans un traité
ou convention d’une portée plus étendue qu'une déclaration faite en
application de la disposition facultative. J] s’ensuit que la clause juri-
dictionnelle du traité de 1927, au contraire de la déclaration bulgare
de 1921, ne saurait être annihilée du fait de la dissolution de la Cour
permanente.

D'autre part, la validité du traité de 1927 dans son ensemble n’est
pas niée par les Parties.

Le résultat en est que les Parties ont étudié la question de la divisi-
bilité des clauses d’un traité : le Gouvernement espagnol se prononce
pour la divisibilité, dans la mesure où celle-ci n'empêche pas le maintien
en vigueur des autres parties du traité, celles qui concernent la concilia-
tion et l'arbitrage ; le Gouvernement belge se prononce pour l’indivisi-
bilité du traité, de façon à sauvegarder la validité de la clause juridic-
tionnelle qui fait partie intégrante du traité de 1927.

Les discussions se sont donc engagées dans une mauvaise direction,
du fait que l’on s'est occupé d’un problème qui ne paraît pas avoir
de pertinence pour l'interprétation de l’article 37 du Statut, ce qui
est le point de droit le plus important dans la deuxième exception
préliminaire principale.

Le point de vue de la Cour semble, en général, favorable à la thèse
du Gouvernement belge, fondée sur la différence existant entre
l'article 36, paragraphe 5, et l’article 37 du Statut pour ce qui est de
l'interprétation de ces deux dispositions.

J'examinerai à présent si l’article 37 peut être interprété autrement
que l’article 36, paragraphe 5, en ce qui concerne l'effet de la dissolution
de la Cour permanente. Cela touche à la question de l'identité ou de
Vabsence d'identité de ces dispositions.

Il est tout à fait exact que l’article 36, paragraphe 5, et l’article 37
du Statut diffèrent sur de nombreux points : libellé, source de la juri-
diction obligatoire, caractère unilatéral de la déclaration, caractère
bilatéral de la clause juridictionnelle incorporée dans un traité, etc.
Mais la question est de savoir si ces différences sont pertinentes lorsqu'il
s’agit de trancher le problème en cause, c’est-à-dire l'effet de la dissolu-
tion de la Cour permanente sur le sort des déclarations faites en applica-

68
BARCELONA TRACTION (OP. IND. TANAKA) 7I

tion de la disposition facultative et sur le sort des clauses juridiction-
nelles figurant dans des traités.

Dans une affaire de ce genre, nous ne saurions affirmer de façon
absolue qu’une chose est identique 4 une autre ou qu’elle en est dif-
férente. Il peut y avoir de nombreux éléments de similarité et de différen-
ciation. Ce qui importe, c’est l’angle sous lequel on les envisage. Une
chose est identique ou non à une autre selon la position où l’on se place.
La décision, par conséquent, dépend du point de vue que l’on adopte.

Quant à la question qui nous occupe — celle de l'identité ou de la non-
identité des articles 36, paragraphe 5, et 37 du Statut — le critère à retenir
est l'objectif essentiel visé par ces deux dispositions, à savoir assurer la
continuité de l'acceptation de la juridiction obligatoire. Si ces disposi-
tions sont identiques en ce qui concerne cet objectif fondamental, on peut
considérer qu’il y a bien identité malgré les différences qu’il peut y avoir
sur maints autres points sans rapport avec cet objectif même.

Or personne ne peut nier que les articles 36, paragraphe 5, et 37
aient tous deux cet objectif. Par conséquent, la Cour, appelée à inter-
préter l’article 37 à propos de la deuxième exception préliminaire
principale, ne pouvait pas ne pas tenir compte de l'arrêt rendu en
l'affaire de l’Incident aérien, qu’elle conclue d’ailleurs soit à l’accepta-
tion, soit au rejet de ce précédent. La Cour aurait dû trancher la question
commune aux articles 36, paragraphe 5, et 37, au lieu de traiter de la
présente affaire indépendamment de l'affaire de l’Incident aérien.

La Cour aurait dû indiquer clairement sa position sur la question juri-
dictionnelle, à l'égard de l'arrêt relatif à l'affaire de l’{ncident aérien,
qui posait un problème ayant la même nature juridique que celui qui
nous occupe. C'est là ce qu’imposaient l'intérêt et l'importance de la
question à résoudre.

Je sais bien que s’il n’y a plus maintenant à sauvegarder de déclaration
faite en application de la disposition facultative, par le jeu de l'article 36,
paragraphe 5, il subsiste toujours de nombreux traités et conventions
contenant une clause juridictionnelle. I] se peut que, dans le premier cas,
la question de l'interprétation de l’article 36, paragraphe 5, ait perdu
toute valeur pratique, mais alors il s'ensuit qu’il n’y aurait aucun mal,
du point de vue de l'interprétation de l'article 36, paragraphe 5,
à invoquer l'arrêt rendu en l’affaire de l’Incident aérien, même si celui-ci
devait être infirmé.

Quoi qu’il en soit, il faut examiner non seulement la signification
pratique des décisions de la Cour, mais encore leur sens et leur valeur
théoriques. J’estime qu’au lieu d’éluder l'arrêt rendu en l’affaire de
VIncident aérien comme un obstacle incommode, c'est de lui que la
Cour aurait dû principalement traiter car il portait sur la même question
juridique que celle qui nous est actuellement soumise. Le droit inter-
national général aurait pu tirer profit d’une pareille attitude de la Cour,

69
BARCELONA TRACTION (OP. IND. TANAKA) 72

du fait qu’une solution commune aurait été trouvée à la question juri-
dictionnelle qui s’est posée ou qui peut se poser au sujet de l’article 36,
paragraphe 5, et de l’article 37.

*
* *

En ce qui concerne l'interprétation de l’article 36, paragraphe 5,
je m’associe pour l’essentiel aux vues exposées dans l'opinion dissidente
collective déjà citée, qui était jointe à l'arrêt rendu ‘en l'affaire de
l'Incident aérien. Non seulement je partage les vues qui y sont exprimées
sur l'interprétation de l’article 36, paragraphe 5, mais encore je souscris
à l'opinion de ses auteurs selon laquelle il n’y a aucune distinction
à faire, du point de vue de l'interprétation, entre l’article 36, para-
graphe 5, et l’article 37 (C.I.J. Recueil 1959, p. 180-182) pour ce qui est
de l'effet de la juridiction obligatoire.

Il est inutile de rappeler en détail le contenu de cette opinion. Je pré-
fère me borner à souligner certains points qui sont essentiels dans la
perspective que j’adopte.

Ce que je vais dire concerne l'interprétation’ de l’article 36, para-
graphe 5, qui fait l’objet de l’opinion collective, mais peut s’appliquer
mutatis mutandis à l'interprétation de l’article 37.

La principale question à trancher concerne l'effet de la dissolution de
la Cour permanente de Justice internationale sur la juridiction obliga-
toire acceptée par une déclaration unilatérale en vertu des paragraphes 2
à 4 de l’article 36 du Statut. Elle se rapporte à l'interprétation de
l'article 36, paragraphe 5, qui stipule :

« Les déclarations faites en application de l’article 36 du Statut
de la Cour permanente de Justice internationale pour une durée
qui n’est pas encore expirée seront considérées, dans les rapports
entre parties au présent Statut, comme comportant acceptation
de la juridiction obligatoire de la Cour internationale de Justice
pour la durée restant à courir d’après ces déclarations et conformé-
ment à leurs termes. »

Nul ne saurait nier que cette disposition a pour but de maintenir en
vigueur, sous le régime de la nouvelle Cour, la juridiction obligatoire
acceptée à l'égard de l’ancienne Cour. La caducité des déclarations qui
résulterait, dit-on, de l= dissolution de la Cour permanente sera examinée
compte tenu du but de l’article 36, paragraphe 5.

La théorie de la «caducité » soutenue par le Gouvernement bulgare et
qui trouve un appui dans l'arrêt relatif à l'affaire de l'Incident aérien
se fonde sur la grande importance attachée à la dissolution de la Cour
permanente en tant que fait. Elle présuppose qu'il y ait une différence
entre l’ancienne et la nouvelle Cour. En effet, s’il existe des différences,
fondamentales ou de détail, entre les deux Cours, les déclarations faites

70
BARCELONA TRACTION (OP. IND. TANAKA) 73

à l'égard de l’ancienne Cour ne sauraient conserver leur effet à l'égard de
la nouvelle Cour. En pareil cas la dissolution de la Cour permanente
pourrait avoir des conséquences graves sur le sort desdites déclarations.

Or il ne fait aucun doute que l’ancienne et la nouvelle Cour sont
identiques non seulement quant à leur but fondamental mais encore
quant à tous les détails, qu'il s'agisse d'organisation, de composition
ou de procédure, la Cour actuelle étant l’exacte contrepartie, la réplique
de l’ancienne. Elles ne diffèrent que de nom. La permanence de ce qui est
en substance la même Cour, sous un autre nom, n’a jamais été con-
testée, même par ceux qui s'efforcent de nier la juridiction obligatoire
de la Cour internationale.

Grâce à la continuité des deux Cours sous des noms différents, le main-
tien des droits et des obligations des Etats déclarants sur le plan juridic-
tionnel était garanti. [semble qu'aucun inconvénient ni aucun désavan-
tage n’en ait résulté pour les parties intéressées. Il est probable que
si le passage d’une Cour à une autre s'était fait sans que le nom fût
changé, nul, dans le cas présent, ne soutiendrait la thèse de la caducité
d’une déclaration existante.

Au reste, il convient de noter que la dissolution de la Cour permanente
ne s'est pas produite soudainement, mais qu’elle était prévue et qu’il n’y
a eu aucun hiatus dans le temps entre la dissolution de l’ancienne Cour
et la création de la nouvelle.

Cela étant, ce qui s’est véritablement produit est moins le transfert de
la juridiction de l’ancienne Cour à la nouvelle que le remplacement de
l’une par l’autre. Les acceptations de juridiction obligatoire faites par
les Etats déclarants sont restées inchangées. Ainsi, il n’y a pas eu à
strictement parler de « transfert de juridiction » ni de « succession auto-
matique ». Telles étant les circonstances dans lesquelles a eu lieu la
dissolution de la Cour permanente, il ne semble pas conforme à l’inten-
tion véritable des parties ni aux conclusions du bon sens d’attacher
un effet de caducité à la dissolution de la Cour permanente. Il n’y a pas
eu non plus de modification de fond a la juridiction obligatoire acceptée
à l’origine. Il fallait seulement que les déclarations fussent « still in force »
ou «faites... pour une durée qui n’est pas encore expirée » (art. 36,
par. 5).

Je conclurai donc de ce qui précède que l’article 36, paragraphe 5,
affirme simplement l'intention sincère et raisonnable des Etats décla-
rants, sans leur imposer aucune obligation nouvelle. Cette disposition
n’est que l’expression de ce que dictent la logique et la raison. Elle peut
être tenue pour une interprétation authentique du droit en matière
juridictionnelle.

Si la dissolution de la Cour permanente avait pu avoir un effet aussi
considérable sur les déclarations portant acceptation de la juridiction
obligatoire, les auteurs de l’article 36, paragraphe 5, l’auraient expressé-
ment mentionné. Or le terme « dissolution » ne s’y trouve pas. Il est
certain qu'ils n’approuvaient pas l'effet destructeur de la dissolution.
Leur intention a dû être, au contraire, de conserver leur effet aux

71
BARCELONA TRACTION (OP. IND, TANAKA) 74

déclarations d’acceptation et a cette fin d’exclure toute éventuelle
interprétation erronée quant aux conséquences de la dissolution, une
telle interprétation allant radicalement à l'encontre du but même de
l'article 36, paragraphe 5.

Le véritable et le seul obstacle à la continuité de la juridiction obliga-
toire existante dans le cas de certains Etats tient à ce que ces Etats
ne sont pas devenus membres des Nations Unies et par conséquent
parties au Statut de la Cour internationale avant la dissolution de la
Cour permanente. Dès lors, l’une des conditions les plus importantes
qu’exige l'acceptation de la juridiction obligatoire fait défaut. Mais
il peut y être satisfait lorsque ces Etats sont admis aux Nations Unies,
et deviennent, ipso facto, parties au Statut de la Cour internationale
de Justice.

Ainsi, la juridiction obligatoire peut devenir effective lorsque, une con-
dition objective étant déjà remplie — il s'agit de l'existence d’une
déclaration d'acceptation de la juridiction obligatoire de la Cour per-
manente —, le moment vient où une condition subjective est à son
tour remplie ; l'Etat devenant Membre des Nations Unies et partie
au Statut.

Tant que cette condition subjective n’est pas remplie, la déclaration
demeure inopérante ou «en sommeil » ; elle n'est pas frappée de nullité
par l'effet de la dissolution de la Cour permanente. Si la déclaration
demeure inopérante à titre temporaire, ce n'est pas parce qu'il y a eu
dissolution, c’est à cause du défaut de qualité de l'Etat déclarant.

Il ressort clairement de ce qui précède que la dissolution de la Cour
permanente ne saurait avoir eu la conséquence, si importante, de décider
du sort des déclarations portant acceptation de la juridiction obligatoire
de la Cour permanente faites par des Etats qui n'étaient pas membres
originaires des Nations Unies, ou qui ne sont pas devenus membres des
Nations Unies avant la dissolution de la Cour permanente. La théorie
de la «caducité » soutenue tout d’abord par le Gouvernement bulgare
en l'affaire de l’ Incident aérien et reprise par le Gouvernement thaïlandais
en l'affaire du Temple de Préah Vihéar à propos de l’article 36, para-
graphe 5, du Statut (et invoquée enfin par le Gouvernement espagnol
au sujet de l’article 37) est donc tout à fait illusoire et dépourvue de
fondement. Je suis enclin à penser que cette théorie a été mise sur pied
artificiellement par des parties qui, dans des cas concrets, ne voulaient
pas être soumises à la juridiction obligatoire qu’elles avaient acceptée
et sur le maintien en vigueur de laquelle elles n'avaient jamais eu de
doute jusque-là.

L'illogisme de cette théorie est évident. Comme il est indiqué plus
haut, le remplacement de la Cour permanente par la Cour internationale
n’a en soi aucun effet négatif sur le maintien des déclara‘ions d’accepte-
tion de la juridiction obligatoire, étant donné l'identité parfaite de ces
deux organes juridiques. C’est là un fait de caractère sociologique sous-
jacent au problème de droit. Ces organes ont néanmoins une existence

72
BARCELONA TRACTION (OP. IND. TANAKA) 75

juridique distincte. Il s'ensuit que, pour assurer de façon harmonieuse
le «transfert de juridiction» ou la «succession automatique» de
l’ancienne à la nouvelle Cour, il a fallu adopter une mesure ou une
technique législative. C'est précisément ce à quoi tendait l’article 36,
paragraphe 5, et ce qui est conforme à l'intention que l’on peut rai-
sonnablement présumer de la part des Etats déclarants. Il y a une
contradiction évidente à inyoquer l'effet de caducité de la dissolution
et à nier que cette disposition s'applique, puisque son but principal est
incontestablement d'empêcher que l’on puisse invoquer la caducité.
Maintenir en vigueur, dans toute la mesure possible à l’égard de la
nouvelle Cour, les déclarations souscrites envers l’ancienne Cour, tel
est l'objectif en fonction duquel on doit interpréter l’article 36, para-
graphe 5, du Statut. Il se rattache à l'institution de la juridiction obli-
gatoire et il est lié, par conséquent, aux idéaux de justice et de paix
qui doivent s'imposer à la communauté internationale. Les tenants de
la théorie de la « caducité » semblent considérer la notion de « dissolu-
tion » comme un obstacle, une solution de continuité dans le processus
naturel des causes et des effets. Nous devrions nous garder de tomber
dans le formalisme juridique excessif de ce que l’on appelle « la jurispru-
dence des concepts» que la théorie de la «caducité » illustre remarqua-
blement. Je considère que la conception téléologique et sociologique du
droit a un rôle particulièrement important à jouer en droit international.

*
* *

Je me suis limité jusqu'ici à la question de l'effet de la dissolution
de la Cour permanente sur les déclarations existantes, compte tenu
de l'interprétation de l’article 36, paragraphe 5. Quant à l’autre question,
qui est de savoir si l'expression « parties au présent Statut », au sens
dudit article, concerne uniquement les Membres originaires des Nations
Unies, et par conséquent les signataires du Statut, je me bornerai
à rappeler l'opinion dissidente collective dont j'ai déjà parlé pour ne
plus y revenir.

Ces arguments fondamentaux touchant l'interprétation de l’article 36,
paragraphe 5, peuvent s'appliquer tels quels à l’article 37 puisque,
je Vai dit plus haut, ces dispositions sont exactement identiques en ce
qui concerne leur objectif fondamental, et qu’il n'y a pas lieu de les
interpréter différemment. L'opinion dissidente collective qui a trait
à l'interprétation de l’article 36, paragraphe 5, peut donc, naturellement,
s'appliquer à l'interprétation de l’article 37 dans la mesure où il s’agit
de questions communes. |

En bref, je m’associe à l'opinion de la Cour sur la deuxième exception
préliminaire principale tant pour ce qui est de la conclusion que pour
ce qui est des motifs. De plus, il me semble que les vues de la Cour sur
l’article 37 — je veux parler des questions concernant l'effet de la
dissolution de la Cour permanente — ne sont pas fondamentalement
très différentes de celles qui sont exprimées dans l’opinion dissidente sur

73
BARCELONA TRACTION (OP. IND. TANAKA) 76

l'article 36, paragraphe 5, au sujet de la même question, sauf en ce qui
concerne certains points liés à cette particularité qu'il s’agit d’une
clause juridictionnelle incorporée dans un traité. Quant à l'effet de la
dissolution de la Cour permanente sur la juridiction obligatoire, il n'y a
pas de raison de donner une réponse différente selon qu'il s’agit d’une
déclaration unilatérale indépendante faite en application de la disposi-
tion facultative ou d’une clause juridictionnelle d’un traité. Ce que
Von peut dire, c'est que les motifs fondés sur le caractère particulier
d'une telle clause pourraient être invoqués à fortiori en faveur du main-
tien effectif de la clause.

Vers la fin de son examen de la deuxième exception préliminaire
principale, la Cour formule le raisonnement ci-après, extrêmement
convaincant :

« C’est cette erreur qui inspire la thèse soutenue au cours de la
procédure orale selon laquelle la prétendue caducité de l’article 17 (4)
était due à la disparition de l’objet de cette clause, à savoir la Cour
permanente. Mais la Cour permanente n’a jamais été l’objet véritable
de la clause. L'objet véritable en était le règlement judiciaire obliga-
toire et la Cour permanente était simplement un moyen d'atteindre
cet objet. »

Ce raisonnement vaut très exactement pour l'interprétation de
l’article 36, paragraphe 5.

L'affaire de l’Incident aérien, l'affaire du Temple de Préah Vihéar,
et la présente affaire, chacune dotée d’un aspect particulier qui la
distingue des autres, posent toutes trois une question juridique impor-
tante qui leur est commune : celle de l'effet de la dissolution de la Cour
permanente sur le sort de la juridiction obligatoire fondée soit sur la
disposition facultative de l’article 36, paragraphe 2, soit sur une clause
juridictionnelle incorporée dans un traité. Cette question commune
a été soulevée pour la première fois dans l’exception présentée par le
Gouvernement bulgare en l'affaire de l’Incident aérien. En l'espèce,
l'arrêt a retenu l'exception en reconnaissant que la dissolution avait
rendu caduque la déclaration d'acceptation de la juridiction obligatoire
qui avait été faite en application de la disposition facultative. Bien que
Varticle 36, paragraphe 5, ait cessé de s’appliquer, les motifs adoptés
par la Cour en l’espéce demeurent, à moins qu’ils ne soient infirmés par
un arrêt ultérieur. Si la décision de la Cour n’a force de chose jugée que
pour les parties et dans le cas qui a été décidé, les motifs la justifiant
doivent exercer en fait une influence durable sur les questions où des
problèmes du même genre se trouvent posés. Il s’ensuit que l'attitude
du Gouvernement thaïlandais et celle du Gouvernement espagnol, qui
ont invoqué tous deux l'arrêt relatif à l'affaire de l’Zncident aérien,
l’un dans l'affaire du Temple de Préah Vihéar, et l'autre dans la présente
affaire, s'explique parfaitement dès lors que les motifs exposés dans
l'arrêt concernant l'affaire de l'Incident aérien subsistent sans être
infirmés par une pratique ultérieure.

74
BARCELONA TRACTION (OP. IND. TANAKA) 77

Comme je partage les vues exprimées dans l'opinion dissidente col-
lective au sujet de l'interprétation de l’article 36, paragraphe 5, j'estime
que la Cour aurait dû, dans son arrêt de 1961 concernant l'affaire du
Temple de Préah Vihéar, infirmer l'arrêt de 195¢ relatif à l'affaire de
I’ Incident aérien. Mais, je l'ai déjà dit, la Cour a évité d’aborder directe-
ment cet arrêt et elle a traité la question d’une autre manière. Or pour
la seconde fois elle se heurte à la même question. Elle aurait dû préciser
sa position quant à l'interprétation de l’article 36, paragraphe 5. Elle n’a
pas voulu le faire en s'appuyant sur la différence entre l’article 37
et l’article 36, paragraphe 5, et elle a tranché la question sans effleurer
du tout l'interprétation de l'arrêt de 1959. Ce faisant, elle a manqué
à nouveau l’occasion de rectifier l’opinion émise dans cet arrêt.

Étant donné que l'article 36, paragraphe 5, et l’article 37 ont un
objectif fondamental tout à fait identique, et que les différences entre eux
sont insignifiantes, la question posée dans la deuxième exception préli-
minaire principale aurait dû être tranchée compte tenu du principe
commun qui inspire ces deux dispositions, et qui est le souci de main-
tenir, sous le régime de la nouvelle Cour, la juridiction obligatoire
acceptée à l’époque de l’ancienne Cour.

Bien que l'opinion de la Cour se fonde sur la différence existant entre
les deux dispositions, elle ne se limite pas à des points intéressant
spécialement l'interprétation de l’article 37. Le motif qui Finspire
essentiellement peut s'appliquer mutatis mutandis à l'interprétation
de l’article 36, paragraphe 5. J’estime d’ailleurs que, pour ce qui est du
raisonnement de base, la Cour n'a pas un avis très éloigné de celui qui
est exposé dans l’opinion dissidente collective en l'affaire de l’Incident
aérien. Le passage de l’arrêt de la Cour que j'ai cité peut être considéré
justement comme l’antithèse ou la réfutation des motifs sur lesquels
repose essentiellement l'arrêt rendu en l'affaire de l’Incident aérien.

Il me semble que l'importance que la Cour attache à la différence
entre l’article 36, paragraphe 5, et l'article 37 est plus apparente que
réelle. La Cour a pris soin de ne pas traiter directement de l’arrêt de 1959,
mais le point de vue adopté par elle en 1959 est, en substance, infirmé
par le présent arrêt.

(Signé) Kotaro TANAKA.

75
